Citation Nr: 0604683	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected residuals 
of cold injury, right and left feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from August 1950 to March 
1952.  

Further development is needed before a decision can be issued 
on the merits of the claim.  Further development would ensure 
that the veteran's due process rights are met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on their part.

The veteran contends that his coronary artery disease is 
directly attributable to his service-connected residuals of 
cold injury, left and right feet.  He states that the pain in 
his feet has caused him to stay off his feet and that the 
sedentary lifestyle he leads is causing his heart muscle to 
deteriorate.  See April 2004 Statement in Support of Claim; 
August 2005 VA Form 9.  

The record contains diagnoses of organic heart disease and 
cardiomyopathy, see June 2003 and October 2003 medical 
records of Dr. Leahy and September 2003 letter from Dr. 
Leahy, and coronary artery disease, see February 2004 VA 
compensation and pension (C&P) cold injury protocol 
examination report.  The medical evidence of record indicates 
that the veteran has received continuing treatment for his 
heart condition.  See, e.g., February 2003, June 2003 and 
October 2003 medical records of Dr. Leahy; August 2005 VA 
community-based outpatient center (CBOC) progress note.  
There is no medical evidence, however, that the veteran's 
coronary artery disease is proximately due to or the result 
of his service-connected residuals of cold injury, left and 
right feet.  As such, a medical examination should be 
provided to the veteran.  See 38 C.F.R. § 3.159(c)(4)(i) and 
(ii) (2005).  

Evidence of record also indicates that the veteran underwent 
cardiac catheterization with Dr. Yates years ago.  See June 
2003 medical record of Dr. Leahy.  During an October 2004 
visit to the VA outpatient clinic, the veteran reported that 
he had been hospitalized in May of that year, at which time 
multiple cardiac tests were run.  See October 2004 nursing 
assessment.  In addition, it appears that the veteran 
receives treatment from the cardiology department at the VA 
Medical Center (VAMC) in Nashville every three months.  See 
August 2005 progress note.  None of these records, however, 
have been obtained by the RO.


In light of the foregoing, the claim is REMANDED for the 
following action:

1.  Obtain the veteran's clinic records 
from the Nashville, Tennessee VAMC since 
August 2005.

2.  Obtain clinic records from the VA 
cardiology department.

3.  Obtain the records concerning the 
cardiac catheterization performed by Dr. 
Yates, including relevant treatment 
records.

4.  Obtain the records concerning the 
veteran's hospitalization in May 2004, 
including the results of cardiac tests 
performed.

5.  Schedule the veteran for an 
appropriate examination to ascertain (a) 
the diagnosis of current cardiovascular 
disease, if any, and (b) if so, whether 
any such disease is related to or 
increased by a disease, injury or event 
during active service.  For each 
cardiovascular diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosis is 
related to or increased by a disease, 
injury or event during active service, 
including any service-connected 
disability.  The examiner should explain 
the reason(s) for the opinion(s). The 
veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  

6.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 
 
